          Case 3:20-cr-00266-JST Document 56 Filed 06/11/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT of CALIFORNIA

                            CRIMINAL HEARING MINUTES

 Judge:            Jon S. Tigar                         Time in Court:     40 minutes
 Date:             June 11, 2021
 Case No.          3:20-cr-00266-JST

 United States of America             v.         Michael Brent Rothenberg

                                             Defendant
                                            Present
                                            Not Present
                                            In Custody

 Nicholas Walsh
 Kyle Waldinger                                         Hanni Fakhoury
 U.S. Attorney                                          Defense Counsel



 Courtroom Deputy Clerk: Mauriona Lee                   Court Reporter: Diane Skillman


                                    PROCEEDINGS

Motion hearing – held.

                                RESULT OF HEARING

   1. Hearing held via Zoom videoconference.
   2. Argument heard from both parties. Motion taken under submission. Written order to
      issue.
   3. Status conference set for October 1, 2021 at 9:30 a.m.
   4. The defendant is ordered to be personally present at the next hearing.
   5. Time is excluded through October 1, 2021 for effective preparation of counsel. The
      Government shall prepare a proposed order.




                                             1
